Case 5:20-cv-01103-DFM Document 18 Filed 01/19/21 Page 1 of 2 Page ID #:2071



    Young Cho
  1 Attorney at Law: 189870                                          JS-6
    Law Offices of Lawrence D. Rohlfing
  2 12631 East Imperial Highway, Suite C-115
    Santa Fe Springs, CA 90670
  3 Tel.: (562) 868-5886
    Fax: (562) 868-5491
  4 E-mail: rohlfing.office@rohlfinglaw.com
  5   Attorneys for Plaintiff
      Amanda Rae Troncoso
  6
  7
  8
  9                        UNITED STATES DISTRICT COURT
 10                      CENTRAL DISTRICT OF CALIFORNIA
 11
 12
      AMANDA RAE TRONCOSO,                      Case No.: 5:20-cv-01103-DFM
 13
                                                /�/ORDER OF
 14                Plaintiff,                   DISMISSAL
 15         vs.
 16
      ANDREW SAUL,
 17   Commissioner of Social Security,
 18
                   Defendant.
 19
 20
 21         The above captioned matter is dismissed with prejudice, each party to bear
 22   its own fees, costs, and expenses.
 23         IT IS SO ORDERED.
 24                                        �  ,
      DATE: January 19, 2021                .
                                =�
                                                   =
 25                             THE H��L�E�D�O�U�GL�A�S�F�.--c�c�ORMICK
                                UNITED STATES MAGISTRATE JUDGE
 26

                                             - 1-
Case 5:20-cv-01103-DFM Document 18 Filed 01/19/21 Page 2 of 2 Page ID #:2072



      DATE: January 5, 2021        Respectfully submitted,
  1
                                   LAW OFFICES OF LAWRENCE D. ROHLFING
  2
                                         /s/ Young Cho
  3                            BY:
                                  Young Cho
  4                               Attorney for plaintiff Amanda Rae Troncoso
  5
  6
  7
  8
  9
 10
 11
 12
 13
 14
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26

                                          -2-
